department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number contact number date date employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you do not operate exclusively for an exempt_purpose and your activities appear to provide more than incidental benefit to private parties because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice further action if you agree with our deletions you do not need to take any if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely karen schiller acting director eo rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number uil contact telephone number fax number employer_identification_number - s a z i o i v i tate we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code’ as an organization described in sec_501 based on the information submitted we conclude that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts you filed your articles of incorporation the articles with your secretary of state on date and submitted a form_1023 application_for recognition of exemption under sec_501 to the internal_revenue_service irs later that year purpose activities your original articles of incorporation state that your purpose is to expand and improve internet service to underserved and unserved areas improve affordability and access for education health services and community institutions and to support economic development within the county service area of your state’s northeast commission provide a single point_of_contact for businesses and community groups interested in improving broadband service in their area provide access to technical financial and physical resources for developing broadband access be an advocate for improving broadband access in our service area you submitted an amendment to your articles dated date2 adding a statement that you will operate exclusively for charitable and educational_purposes in a manner consistent with sec_501 of the code however you did not demonstrate that this amendment had been formally adopted by your board or filed with your secretary of state when we asked whether you would be willing to amend your articles to include proper_purpose and dissolution clauses you responded that you would revise your bylaws your efforts to improve internet service in your region take place in the context of a national effort to do so the american recovery and reinvestment act recovery act established a program including large federal grants to develop and expand broadband service named the broadband technology opportunities program btop its purpose is to stimulate economic growth and job creation and provide benefits to education healthcare public safety and expand broadband access and adoption the assistant secretary of the department of commerce found it in the public interest to permit for- profit corporations an non-profit entities not otherwise encompassed by sec_6001 that are willing to promote the goals of the recovery act and comply with the statutory requirements of btop to be eligible for a grant in your state n a non-profit research center operates middle mile internet lines these middle mile lines branch off from a central backbone internet line n was awarded the state grant through the program authorized under the btop internet service providers isps in turn operate last mile internet lines by branching off from the middle mile lines an isp provides internet service directly to subscribers and users via these last mile internet lines you stated that you will not receive any of the btop funds awarded to n is a regional economic development organization created by your state’s legislature to qo further business development and improve the quality of life for residents in the sixteen counties of the northeast region you state that o refers isps within your region to you which generally are for-profit entities you explain your role in expanding broadband coverage as providing a single point_of_contact for stakeholder groups interested in improving broadband service in your region in an effort to address the accessibility and affordability of internet coverage these stakeholder groups will consist of community groups local businesses and business groups local governments school boards community colleges local internet users and commercial internet service providers isps among others you will negotiate with n to gain low-cost or no-cost access to n’s middle mile internet lines for isps you state that you will assist the isps on the condition that they intend at least in part to provide last mile internet line services to unserved and underserved areas of your region each project in which you participate will develop its own targets based on the circumstances in the project_area and that you will not participate in any project that does not adopt and demonstrate progress toward a specific target for improving access to broadband service by access to service and or decreasing cost you will engage in community organizing services to carry out your purpose you will hold stakeholder meetings to explain the opportunity that n investment in middle mile infrastructure represents for your region and to explain the processes that other communities have used to expand access to broadband services though these meetings working groups will be formed that represent a variety of community interests these working groups will identify community resources that can be aggregated in a program to expand access to broadband you provided examples of the types of community resources that will be identified by the working groups which include free or reduced charge access to public rights of way repurposing existing grant funds cost-savings driven by broadband access that could be repurposed into the expansion of broadband access locations in public buildings that could house network infrastructure at no cost and publicly owned towers that could host wireless network sites for free or at a reduced cost you will also advocate for improving broadband access in your service area and work with the community groups to provide support with grant writing technical planning market analysis and to develop a final plan for improving service to the targeted areas of your region you also will work to gain low cost or no cost access to n-owned fiber optic cable as a part of the final plan one example you provide states that an existing downtown business group interested in improving service could encourage all its members to use the community broadband service thereby providing a revenue stream for expanding broadband service you anticipate that your funding will come from government grants and private sources and you do not pian to charge for your community organizing services you may enter cost-sharing agreements with community partners to pay for service-related expenses furthermore you state that most for-profit entities that benefit from your services will be charged market rate or a reduced fee for broadband access and that you anticipate that the associated revenue will help to fund your operations although you did not provide details about such arrangements governance the region in which you work is split into four four-county districts and each district is represented by one member of your board_of directors referred to individually as the directors and collectively as the board in addition you have three at-large directors the chairs of p and of o are non-voting ex officio members of your board you have selected directors to serve in the positions of chairperson secretary and treasurer collectively referred to as the officers your officers and directors currently work on a volunteer basis these individuals may receive reasonable_compensation for services rendered and you intend to fix such amounts based on industry standards within the non-profit sector if funding is secured you state that other staff currently work on a volunteer basis plan to hire an executive director a consultant and staff familiar with broadband engineering and marketing none of your directors or officers fit this description at the present time but they may be considered for these positions if they are qualified and after a cooling off period similar to that in place for many federal agencies if funding is secured you you state that no member of your board owns in whole or in part an isp or other business_entity that will benefit from your services law sec_501 of the code exempts from federal income_taxation organizations described in sec_501 sec_501 recognizes entities that are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in sec_501 and which does not participate in or intervene in any political campaign sec_1_501_c_3_-1 of the income_tax regulations the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of the organization to one or more exempt purposes and do not expressly empower the organization to engage other than as an insubstantial part of its activities in activities which are not in furtherance of one or more exempt purposes an organization is not considered organized exclusively for exempt purposes if its articles describe purposes that are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for one or more exempt purposes if its articles of organization expressly empower it to carry on as more than an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though its articles describe a purpose no broader than the purposes specified in sec_501 sec_1_501_c_3_-1 defines articles to mean the trust instrument the corporate charter the articles of association or any other written instrument by which an organization is created sec_1_501_c_3_-1 requires that the assets of an exempt_organization be dedicated to an exempt_purpose upon dissolution such assets must continue to be so dedicated by reason of a provision in the organization’s articles or by operation of law or by a court order for one or more exempt purposes to another exempt_organization or to a government for a public purpose sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be regarded as exempt if more than an insubstantial part of its activities further a non-exempt purpose it engages primarily in activities that sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals who are defined in sec_1_501_a_-1 as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 explains that the term charitable is used in sec_501 of the code in its generally accepted legal sense the term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency the service has long held that poor and distressed beneficiaries must be needy in the sense that they cannot afford the necessities of life see revproc_96_32 1996_1_cb_717 sec_2 sec_1_501_c_3_-1 explains that the term educational as used in sec_501 of the code relates to the instruction or training of the individual for the purpose of improving or developing his or her capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community this includes an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs see sec_1_501_c_3_-1 example of the regulations revrul_85_1 1985_2_cb_177 states that to determine whether an organization is lessening the burdens of government it must be considered whether a governmental_unit considers such activities to be its burden and whether the activities actually lessen such governmental burden an activity is a burden of the government if there is objective manifestation by the government unit that it considers the activities of the organization to be its burden all relevant facts and circumstances are considered in this analysis see also revrul_85_2 1985_2_cb_178 stating that an organization is lessening the burdens of government if its activities are activities that a governmental_unit considers to be its burdens and the activities actually lessen such government burden in revrul_77_111 1977_1_cb_144 the service found that two organizations did not qualify for tax exemption under sec_501 because they provided more than incidental private benefit the organization in situation was formed to increase business patronage in a deteriorated area mainly inhabited by minority groups by providing information to the public on the area’s shopping opportunities local transportation and accommodations this assisted businesses operated by minorities and those operating in depressed areas as well as businesses not owned by minority groups and not experiencing difficulty because of their location the service concluded that the primary purpose of the organization was to promote business which is not an exempt_purpose the purpose of the organization in situation was to revive retail sales in an area of continued economic decline by constructing a shopping center the organization purchased land which it sold to the city at no profit and the city acquired additional land for the project the city required that minorities be employed in both the construction and the operation of the project and stores located within the project likewise were required to employ a certain percentage of minority group employees the service concluded that the organization’s activities resulted in major benefits for the stores that would locate in the shopping center and was thus not eligible for exemption in 326_us_279 the supreme court held that a trade_association did not qualify for exemption because it had an underlying commercial motive that distinguished its educational program from the type provided by a university presence of a single non-exempt purpose if substantial in nature destroys an organization’s basis for tax exemption regardless of the number or importance of that organization’s truly exempt purposes in so holding the court ruled that the tax exemptions are matters of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions 470_f2d_849 10th cir cert_denied 414_us_864 citing 346_us_389 74_sct_152 98_led_132 in 74_tc_531 aff'd 670_f2d_104 9th cir the tax_court stated that meeting this burden requires an open and candid disclosure of all facts bearing upon the applicant's organization operations and finances logical inference is that the facts if disclosed would show that the applicant fails to meet the requirements for exemption and if such disclosure is not made the revproc_2012_9 2012_2_irb_261 sec_4 states that exempt status may be recognized in advance of an organization’s operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling analysis an entity must be both organized and operated exclusively for exempt purposes to qualify for exemption from federal_income_tax see sec_501 and sec_1_501_c_3_-1 you are neither organized nor operated exclusively for exempt purposes and appears that you will engage in commercial activities which will benefit private interests not organized exclusively for exempt purposes an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage other than as an insubstantial part of its activities in activities which are not in furtherance of one or more exempt purposes see sec_1_501_c_3_-1 i - iv you have not submitted adopted and filed articles that contain the required purpose and dissolution clauses an amendment to your articles dated date states that you will operate exclusively for charitable and educational_purposes and in a manner consistent with sec_501 of the code such a broad restatement of the language of the code can be acceptable as a purpose however your articles continue to include a more specific purpose to expand and improve internet service to underserved and unserved areas expanding internet service is not among the enumerated exempt purposes nor would it be considered within the general legal understanding of charity charity has been and continues to be understood as providing the necessities of life to the poor and distressed this specific purpose is broader than the purposes specified in the code and empowers you to engage in activities which are not in furtherance of one or more exempt purposes moreover you did not explain how this amendment to your articles was formally adopted or enacted by your board or whether it was filed with the secretary of state of state see christian echoes national ministry supra bubbling well supra revproc_2012_9 sec_4 supra finally your articles lack a clause stipulating that your assets will be irrevocably dedicated to sec_501 purposes when asked you did not represent that you would amend your articles as requested instead you stated that you would amend your bylaws pursuant to sec_1_501_c_3_-1 the term articles means the trust instrument the corporate charter the articles of association or any other written instrument by which an organization is created accordingly the organizational_test cannot be met by reference to any document that is not the creating document in the case of a corporation the by-laws cannot remedy a defect in the corporate charter subsidiary documents that are not amendments to the creating document may not be relied on a charter must be amended in accordance with state law which generally requires filing the amendments with the chartering authority thus your articles do not contain a statement of purposes required by sec_1 c - b of the regulations or a clause stipulating the distribution of assets on dissolution as described under sec_1_501_c_3_-1 consequently you do not meet the organizational_test set forth under sec_1_501_c_3_-1 of the regulations not operated exclusively for an exempt_purpose in order to be recognized as an organization described in sec_501 of the code an organization must also be operated exclusively for one or more of the purposes specified in that section see sec_1_501_c_3_-1 of the regulations while your activities may have some indirect charitable and educational effects you are not exclusively operated for exempt purposes you do not serve a charitable purpose the term charitable is used in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government see sec_1_501_c_3_-1 you do not limit your services to a charitable_class of the poor and distressed aged sick handicapped or underprivileged the service has long held that poor and distressed beneficiaries must be needy in the sense that they cannot afford the necessities of life see revproc_96_32 sec_2 supra broadband internet access has yet to be recognized as such a necessity and individuals without broadband access are not recognized as a charitable_class therefore it follows that expanding and improving access to broadband internet service does not constitute a charitable purpose within the meaning of sec_501 furthermore your services are available to and appear to benefit all members of the community including commercial entities and are not limited to one or more charitable classes therefore you do not serve a charitable purpose by relieving the poor and distressed or the underprivileged nor do you serve an educational purpose the term educational as used in sec_501 relates to the instruction or training of the individual for the purpose of improving or developing his or her capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community see sec_1_501_c_3_-1 your activities may ultimately and indirectly assist the educational_purposes of other organizations for example you intend to help connect libraries and schools to the high speed broadband however you cannot claim their educational_purposes as your own and it is not your exclusive purpose informing the public of the benefits of expanded and improved broadband internet service is more like promotion than it is education you have not established that you serve an educational purpose you do not lessen the burdens of government no governmental entity has accepted as its burden providing internet to all nor specifically organizing local businesses and organizations to bargain for such services you have not offered any objective manifestation by a governmental_unit that it considers your activities to be its burden see revrul_85_2 supra moreover you have failed to demonstrate that a governmental_unit considers you to be acting on its behalf see revrul_85_1 supra although you may be organized to assist other entities in carrying out the purposes of the btop the program is not a manifestation of governmental responsibility rather it is an attempt to motivate businesses and non-profits to expand the broadband system thus you have not established that you serve a charitable purpose by lessening the burdens of government non-exempt commercial purpose you are operating for a substantial non-exempt commercial purpose you explained that your role is to promote the advantages of expanded broadband to all members of the community convene stakeholder meetings to discuss how to attract isps to the communities at the end of the last mile and negotiate with the middle mile on behalf of the isp’s you will engage in community organizing services which include holding stakeholder meetings to explain the processes that other communities have used to expand access to broadband services form working groups representing a variety of community interests and assisting those groups to identify resources that can be aggregated in a program to expand access to broadband you provide examples such as donations of publicly owned space for wireless network towers public rights of way that could be accessed at reduced or no charge locations in public buildings that could house infrastructure at no cost in these examples the government would essentially subsidize the commercial internet providers one of your primary activities is negotiating with n for low cost or no cost access to the middle mile broadband lines for the isps thus a central part of your activities will be coordinating donations from public entities to reduce isps business-related expenses and increase the demand for their services this is a commercial purpose although you expect the isps to repurpose the amounts they save in expenses toward more affordable and accessible broadband services for the unserved and underserved populations of region you will not have any control_over the future activities of the isp’s based on the information you provided it appears that more than an insubstantial part of your activities are in furtherance of non-exempt commercial purposes see sec_1_501_c_3_-1 thus you cannot argue that you are operated exclusively to promote exempt purposes see sec_1_501_c_3_-1 of the regulations see also better business bureau supra more than incidental private benefit your community organizing services will bestow measureable and significant benefits on commercial entities while the benefit to the poor and distressed is indirect and un- quantified your efforts to reduce business_expenses and increase revenue of commercial isps sell broadband access to generate revenue and expand the customer bases will benefit privately owned for-profit isps your expectation of shared cost savings with community partners and possible revenue from the fees paid_by for-profit beneficiaries show that the commercial participants recognize the financial benefits and may share them with you furthermore the unserved and underserved populations will become future customers for commercial isps in effect you will be creating a new customer market for isps thus whether you are viewed as directly or indirectly involved in the subsequent commercial transactions between isps and end-users you intend to create a marketplace for free reduced cost and market rate broadband access that would not exist without your community organizing services and under the circumstances it appears that this serves a private rather than a public interest see sec_1 c - d ii of the regulations therefore as a practical matter you will be engaged in commercial activity because you will help facilitate the generation of income cost- savings and the expansion of customer bases for the benefit of commercial isps your activities will generate major benefits for commercial isps that would experience lower costs and higher revenue from providing broadband access to businesses non- profits and individuals in your region you will also provide private benefit to for-profit businesses that would receive enhanced accessibility to broadband internet due to the aggregated community demand you aspire to produce thus like the organization in situation your activities are directed to benefit commercial entities rather than to accomplish exclusively sec_501 purposes as such like the organizations described in revrul_77_111 you do not qualify for exemption under sec_501 of the code conclusion in light of the foregoing we have determined that you do not qualify for exemption from federal_income_tax under sec_501 of the code as an organization described in sec_501 because you are not organized and operated exclusively for one or more exempt_purpose your articles lack sufficient purpose and dissolution clauses even if your articles contained the required clauses the purposes for which you are created are not exempt purposes as specified in sec_501 of the code and even if it is assumed that you are organized for an exempt_purpose you nevertheless would fail to qualify for tax exemption because a substantial part of your activities further non-exempt purposes and benefit commercial entities you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete this declaration must be signed by an elected officer a member of the board_of directors or a trustee rather than an attorney or accountant you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service if you want representation during the conference procedures you may represent you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service attn you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director eo rulings and agreements
